Murphy, P.J., and Markewich, J.,
dissent in part in a memorandum by Murphy, P. J., as follows. The majority has failed to reach the critical issue of whether “accidental injury” may be caused by the cumulative effect of repeated exposure to loud noises encountered in the line of duty. In view of *820the majority’s failure to reach this most important issue, a distinct possibility-remains that the Court of Appeals will choose not to address that issue upon appeal. In view of the already lengthy history of this litigation, the answer to that primary question as to causation should not be postponed any further. For the record, we in the dissent find that “accident disability” may be caused by repeated exposure to loud noises. (Matter of Schussler, NYLJ, April 21, 1978, p 5, col 2; cf. Matter of Mosely v Crucible Steel Co., 42 AD2d 653; cf. Matter of Bryce v Todd Shipyard, 17 AD2d 666.) In so finding, we do not pass upon the evidence in this proceeding since we join the majority in remanding this matter to the board for a determination as to whether or not petitioner’s disability was accidently caused. Resettled order signed and filed.